U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 December 16, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Managed Portfolio Series (the “Trust”) Securities Act Registration No: 333-172080 Investment Company Registration No: 811-22525 Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, Advantus Short Duration Bond Fund and Advantus Strategic Dividend Income Fund, is Post-Effective Amendment (“PEA”) No. 153 under the 1933 Act and PEA No. 154 under the 1940 Act to the Trust’s Registration Statement on Form N-1A. The purpose of this filing is to respond to comments from the staff and to update the financial information and to make certain other non-material, routine changes.This filing will become effective immediately, pursuant to paragraph (b) of Rule 485 of the1933 Act. If you have any questions or require further information, do not hesitate to contact me at (414) 765-6802. Sincerely, MANAGED PORTFOLIO SERIES /s/James R. Arnold James R. Arnold President cc:Thomas G. Sheehan, Esq., Bernstein, Shur, Sawyer & Nelson, P.A.
